Citation Nr: 0029525	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  96-46 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for Hodgkin's disease.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Entitlement to service connection for a gastrointestinal 
disorder.

5.  Entitlement to a compensable initial evaluation for 
status post left inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from November 1991 to 
November 1993.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from June 1996, April 1998, and November 
1999 rating decision of the San Juan, Commonwealth of Puerto 
Rico, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

The Board observes that, during the pendency of this appeal, 
the provisions of 38 U.S.C.A. § 5107, which concern the VA's 
duty to assist a claimant with the development of facts 
pertinent to his or her claim, have been substantially 
revised.  Generally, when the laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

The prior provisions of 38 U.S.C.A. § 5107 (West 1991) set 
forth the requirement that the VA assist a claimant with the 
development of facts pertinent to a well-grounded claim for 
benefits, whereas the revised version of this statute 
contains no "well-grounded claim" requirement and, instead, 
requires more generally that the VA assist a claimant with 
the development of facts pertinent to his or her claim.  Such 
assistance specifically includes providing a medical 
examination "when such examination may substantiate 
entitlement to the benefits sought."  While this revision 
specifies that the person submitting a claim for benefits 
shall have the burden of proof, the VA may decide a claim for 
benefits without providing assistance only in cases where 
"no reasonable possibility exists that such assistance will 
aid in the establishment of entitlement."  See H.R. 4205, 
The Floyd D. Spence National Defense Authorization Act for 
Fiscal Year 2001, Title XVI, Subtitle B, § 1611, Public Law 
No. 106-398 (October 30, 2000).  

The Board finds that, as the revised version of 38 U.S.C.A. § 
5107 eliminates the "well-grounded claim" requirement, this 
revision is more favorable to the claimant than the prior 
provisions of 38 U.S.C.A. § 5107 (West 1991) and is therefore 
applicable under Karnas.  

The appellant seeks service connection for bronchial asthma, 
Hodgkin's disease, psychiatric disorder, and a 
gastrointestinal disorder.  He also seeks  a compensable 
initial evaluation for status post left inguinal 
herniorrhaphy.   In view of the statutory revision, remand is 
necessary for each of the claims on appeal for the reasons 
set out below.

Bronchial Asthma

Historically, we observe that service medical records contain 
an isolated note showing asymptomatic COPD/asthma.  Asthma 
was not reported on service entrance examination in October 
1991, nor was it reported or found on separation examination 
in September 1993.  Post service VA treatment records show 
that the appellant was seen in November 1995 for history of 
bronchial asthma of 10 years duration with a current 
exacerbation.  A chest x-ray was normal and a pulmonary 
function test revealed minimal airflow obstruction, and poor 
patient effort was noted.  Subsequently dated VA outpatient 
treatment notes reflect additional flare-up in June 1996 and 
November 1997, treated with an inhaler (Proventil).

The appellant has submitted no medical evidence relating the 
post service diagnosis of bronchial asthma to his period of 
service, but essentially avers that such a medical nexus 
exists.  In view of the appellant's contention, and the VA's 
duty to assist, under 38 U.S.C.A. § 5107(a) as revised, 
remand is necessary for a VA respiratory examination to 
determine whether or not the appellant's has bronchial asthma 
and, if so, whether it is as least as likely as not that it 
is causally related to the appellant's military service.  See 
Littke v. Derwinski, 1 Vet.App. 90 (1990).

Hodgkin's Disease

Post service treatment records show clinical findings for 
bilateral inguinal lymphadenopathy.  However, there is no 
medical diagnosis for Hodgkin's disease of record at this 
time.  We note that Hodgkin's disease is defined as a form of 
malignant lymphoma characterized by painless, progressive 
enlargement of the lymph nodes, spleen, and general lymphoid 
tissue; other symptoms may include anorexia, lassitude, 
weight loss, fever, pruritus, night sweats, and anemia.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 27th Ed. (1988), at 487.  
Whereas, lymphadenopathy is defined as disease of the lymph 
nodes.  Id. at 960.

In this case, we observe that Hodgkin's disease has not been 
diagnosed by any medical professional of record, and 
lymphadenopathy, although a disease, has not been related to 
the appellant's period of service by any medical profession.  
Therefore, in view of the VA's duty to assist, under 
38 U.S.C.A. § 5107(a) as revised, remand is necessary to 
obtain a VA examination as to ascertain whether the appellant 
has Hodgkin's disease and/or lymphadenopathy; and, if either 
condition is shown on the current examination, an opinion 
should be rendered as to whether it is as least as likely as 
not that Hodgkin's disease or lymphadenopathy is causally 
related to the appellant's military service.  See Littke, 
supra.

Psychiatric Disorder

Service medical records are entirely negative for any 
abnormal psychiatric diagnosis.  These records show that the 
appellant, around September 1992, repeatedly asked to see a 
psychologist because language difficulties as a native 
Spanish speaker were causing him problems, and because he was 
angry at the way he was being treated.  The provisional 
diagnosis was "[h]e wants out of the Navy."  In late 
September 1992, the appellant was seen by a psychiatrist and 
a report was prepared.  This report, dated September 1992, 
signed by C. F., CDR, MC, USN, Head, Mental Health, shows 
that the appellant was interviewed, his records reviewed, and 
that psychological testing was performed.  The physician 
noted that the appellant had apparent difficulty with the 
English language and that he stated "It's been extremely 
hard for me to make it this far and I cannot continue in this 
fashion."  Mental status examination was unremarkable.  
There were no signs or symptoms of disabling neurosis, 
psychosis, or organic brain disorder.  The diagnosis was "NO 
PSYCHIATRIC DIAGNOSIS."  Separation from service was 
recommended because of the language problem.  It was noted 
that "If he's not separated as soon as possible one cannot 
expect his behavior to improve."  Subsequently dated service 
records show that the appellant was administratively 
separated from service due to his difficulty with the English 
language.

Sworn testimony of the appellant from a February 2000 hearing 
reflects that his belief that the psychiatric problems 
diagnosed post service actually had their onset in service, 
as evidenced by his desire to see a psychologist in service.  
He indicated that, until roughly July 1999, he had no post 
service psychiatric treatment.  He noted that, since July 
1999, he has been regularly treated for his psychiatric 
problems.

In support of the appellant's claim, he submitted a private 
evaluation report from J. N. C., M.D., which reflects a 
diagnosis for a psychotic disorder, not otherwise specified.  
Furthermore, the Board observe that VA outpatient treatment 
records dated since July 1999 show psychiatric diagnoses for 
adjustment reaction disorder with depressed and anxious mood, 
anxiety disorder, and acute psychotic episode.

At this time, there is no medical opinion of record relating 
any of the appellant's post service psychiatric diagnoses to 
his period of service, or showing the onset of a chronic 
psychotic disorder within the initial post separation year.  
In view of the VA's duty to assist, under 38 U.S.C.A. 
§ 5107(a) as revised, a VA psychiatric examination is 
necessary to ascertain whether it is as least as likely as 
not that any psychiatric disorder currently diagnosed is 
causally related to the appellant's military service.  See 
Littke, supra.

Gastrointestinal Disorder

The appellant essentially avers that there is a nexus, or 
link, between those gastrointestinal disorders diagnosed post 
service as irritable bowel syndrome (IBS) and 
gastroesophageal reflux disease (GERD), and his period of 
service.

Historically, we observe that the appellant had left inguinal 
herniorrhaphy in March 1993 during service.  Service medical 
records are negative for other gastrointestinal disorders, 
including IBS and GERD.  At his February 2000 personal 
hearing, the appellant testified that his gastrointestinal 
problems began post service and that he believed they were 
secondary to his psychiatric problems.  However, the 
appellant acknowledged that he had no medical evidence to 
this effect.

In view of the VA's duty to assist, under 38 U.S.C.A. 
§ 5107(a) as revised, a VA gastrointestinal examination is 
necessary to ascertain whether it is as least as likely as 
not that any GI disorder diagnosed is causally related to the 
appellant's military service.  See Littke, supra.

Hernia Repair

Service connection was established for residuals of post 
operative left inguinal hernia repair by a June 1996 rating 
decision.  The RO assigned a noncompensable evaluation based 
on medical findings from the appellant's period of service in 
1993.  This evidence, while sufficient to establish 
entitlement to service connection, does not address the 
disability's status or severity contemporaneous with the 
claim.  Accordingly, although the Board observes that the VA 
outpatient treatment records dated from the year 1995 to 2000 
are silent for residuals of hernia repair on the left, we 
believe that a current examination is necessary in order to 
rate the disability and fulfill the VA's duty to assist the 
appellant.  38 U.S.C.A. § 5107(a)(West 1991); See Littke, 
supra.

We note that, because the appellant has perfected an appeal 
as to the assignment of the initial rating following the 
initial award of service connection for his post operative 
left inguinal hernia repair, all the evidence of record 
reflecting the period of time between the effective date of 
this initial grant of service connection until the present 
must be evaluated.  See Fenderson v. West, 12 Vet. App. 119 
(1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The appellant is advised that failure to report for a 
scheduled VA examination may have adverse consequences, 
including the possible denial of his claims.  See 38 C.F.R. § 
3.655(b) (1999); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

In light of the discussion above, REMAND to the RO is 
necessary for the following development:

1.  The appellant should be afforded a VA 
respiratory examination to determine 
whether he has bronchial asthma and, if 
so, the examiner should answer the 
following questions:  (1) Is it at least 
as least as likely as not that bronchial 
asthma was first manifested in service; 
(2) Is there clear an unmistakable 
evidence that bronchial asthma pre- 
existed service; (3) Did any pre- 
existing bronchial asthma increase in 
severity in service, and, if so, was the 
increase in severity due to the natural 
progress of the disorder?  The claims 
folder must be reviewed by the examiner 
before the examination along with a copy 
of this remand decision.  A complete 
rationale for all opinions expressed must 
be provided.

2.  The appellant should be afforded a VA 
examination to determine whether he has 
Hodgkin's disease or lymphadenopathy and, 
if either disorder is shown, the examiner 
should render an opinion as to whether it 
is as least as likely as not that any the 
disorder shown is causally related to the 
appellant's military service.  The claims 
folder must be reviewed by the examiner 
before the examination along with a copy 
of this remand decision.  A complete 
rationale for all opinions expressed must 
be provided.

3.  The appellant should be afforded a VA 
psychiatric examination to ascertain the 
nature of any current psychiatric 
disorder, variously diagnosed in the 
record, and to determine whether it is as 
least as likely as not that any 
psychiatric disorder diagnosed is 
causally related to the appellant's 
military service.

4.  The appellant should be afforded a VA 
gastrointestinal (GI) examination to 
determine the nature and severity of any 
GI disorder, and any residuals disability 
from post operative left inguinal hernia 
repair, including whether or not there 
has been recurrence of left inguinal 
hernia.  All testing and any specialized 
examinations, to include X- rays and an 
upper gastrointestinal series, deemed 
necessary should be performed.  The 
claims folder along with a copy of this 
remand decision must be reviewed prior to 
the examination.

Following the examination, it is 
requested that the examiner render an 
opinion as to whether it is as least as 
likely as not that any GI disorder 
diagnosed is causally related to the 
appellant's military service or was 
caused or is aggravated by the service-
connected status post left inguinal 
herniorrhaphy.  If aggravated, the 
examiner is requested, to the extent 
possible, to specify the degree of 
aggravation.

In regard to the appellant's status post 
left inguinal herniorrhaphy, the examiner 
should include a detailed description of 
all pertinent clinical manifestations.  
The examiner should specifically state 
whether or not there is an "inguinal 
hernia that is small, reducible, or 
without true hernia protrusion, or not 
operated but remedial."  38 C.F.R. §  
4.114, Diagnostic Code 7338 (1999).  The 
examiner should also specifically state 
whether or not there is recurrent hernia, 
post operatively, readily reducible and 
well supported by truss or belt.  Id.  A 
complete rationale for all opinions 
expressed must be provided.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record with consideration of staged 
ratings under Fenderson, supra., 
regarding the claim for increase.   If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

6.  The RO and the examiner are both 
reminded that, in order for a disability 
examination to be adequate for 
compensation purposes, the report must 
contain sufficient detail and, if the 
report does not contain sufficient 
detail, the report must be returned as 
inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (1999); see also Stegall 
v. West, 11 Vet.App. 268 (1998)(if the 
Board remand a claim for further 
development but he Secretary fails to 
comply with the terms of the remand, the 
Board errs in failing to insure 
compliance).

7.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 9 -


